Citation Nr: 0635642	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her friend


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972.  He died in November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decisions issued in January 2004 and April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for the purpose of VA benefits.  

In connection with this appeal, the appellant testified at a 
hearing before a Decision Review Officer at the RO in 
September 2004 and the appellant, her daughter, and her 
friend testified at a hearing before the undersigned Veterans 
Law Judge sitting at the RO in June 2006; transcripts of both 
hearings are associated with the claims file.

Following the appellant's June 2006 Board hearing, she 
submitted additional evidence to be considered in the pending 
appeal.  The appellant waived RO jurisdiction of such 
evidence.  Therefore, the Board can properly consider it.  
See 38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran and the appellant cohabitated, but the 
veteran did not have the intention to be married to the 
appellant and did not hold himself out to be the husband of 
the appellant.

3.  Under Texas law, the veteran and the appellant do not 
meet the criteria for a common law marriage.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of VA benefits 
have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the United States Court of 
Appeals for Veterans Claims (the Court) has held that VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute).  Similarly, in Manning v. Principi, 16 Vet. App. 
534 (2002), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.

Even so, the Board notes that the appellant was provided with 
a letter in December 2003 which advised her of the type of 
evidence that VA would attempt to obtain and what evidence 
she was responsible for identifying or submitting to VA.  
Additionally, while predominately addressing the appellant's 
underlying claim for Dependency and Indemnity Compensation 
(DIC), the letter informed the appellant of the evidence 
necessary to establish her claimed common law marriage to the 
veteran.  The December 2003 letter indicated that the 
appellant was provided with a Fact Sheet about Marriage as 
well as VA Form 21-4170 (Statement of Marital Relationship) 
and two VA Form 21-4171s (Supporting Statement Regarding 
Marriage).  The Board further notes that the January 2004 
decision advised the appellant of the evidence necessary to 
demonstrate entitlement to recognition as the veteran's 
surviving spouse and, in April 2004, readjudicated her claim.  
Moreover, at the appellant's June 2006 Board hearing, she 
stated that all the relevant evidence was contained in the 
claims file.  As such, there is no prejudice to the appellant 
as a result of the Board proceeding to the merits of her 
claim.


II.  Analysis

VA laws and regulations provide that a recognized marriage is 
defined as one which is valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2006).  The term "surviving spouse" means 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse) and who has not 
remarried or (in the case not involving marriage) has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50 (2006).

The appellant contends that she and the veteran had a common 
law marriage in the state of Texas since approximately 1984, 
when they began living together.  She further alleges that 
she and the veteran intended to be married and held 
themselves out publicly as husband and wife.  The appellant 
states that, while they did not cohabitate at the end of the 
veteran's life, it was only because he moved in with his 
sister in order to be closer to the VA Medical Center.  
Therefore, she claims that she is entitled to recognition as 
the veteran's surviving spouse for the purpose of VA 
benefits. 

The Board initially notes that Texas recognizes common law 
marriages.  Specifically, the Texas Family Code provides as 
follows: In a judicial, administrative, or other proceeding, 
the marriage of man and woman may be proved by evidence that: 
(1) a declaration of their marriage has been signed as 
provided by this subchapter; or (2) the man and woman agreed 
to be married and after the agreement they lived together in 
this state as husband and wife and there represented to 
others that they were married.  Tex. Fam. Code Ann. § 
2.401(a) (Vernon 2005).

With regard to the latter type of common law marriage, the 
parties must have the capacity to marry as defined for both 
formal and common law marriage.  See generally Tex. Fam. Code 
Ann. §§ 2.001, 2.002, 2.101, 2.102, 2.401 (Vernon 2005).  In 
addition, parties must provide evidence showing: (1) an 
agreement to be presently married; (2) cohabitation in Texas 
after the agreement; and (3) holding out to others that the 
parties are married.  Tex. Fam. Code Ann. § 2.401(a)(2) 
(Vernon 2005).  

First, the parties must intend to have a "present, 
immediate, and permanent marital relationship," not just to 
be married some time in the future.  Flores v. Flores, 847 
S.W.2d 648, 650 (Tex. Ct. App. 1993).  Second, the parties 
must cohabit in Texas after the agreement.  Cohabitation is 
more than a "situation [] involving a frequent overnight 
guest or someone who stores personal property at someone 
else's home." Allen v. Allen, 966 S.W.2d 658, 661 (Tex. Ct. 
App. 1998).  Lastly, the parties must hold themselves out to 
others as married. "[P]roof of common law-marriage may be 
shown by the conduct of the parties, or by such circumstances 
as their addressing each other as husband and wife, 
acknowledging their children as legitimate, joining in 
conveyances as spouses, and occupying the same dwelling 
place."  Estate of Claveria v. Claveria, 615 S.W.2d 164, 166 
(Tex. 1981).  

In the instant case, the Board finds that a common law 
marriage did not exist between the appellant and the veteran.  
In this regard, while they may have cohabitated, the 
preponderance of the evidence does not demonstrate that the 
veteran had the intention to be married to the appellant and, 
moreover, did not hold himself out to be the husband of the 
appellant.

The appellant, her daughter, and her friend testified at the 
June 2006 Board hearing that she and the veteran held 
themselves out to be spouses and intended to be married.  
Additionally, she submitted receipts from a mechanic that had 
both her and the veteran's name on them.  There are also 
numerous lay statements of record from those in the community 
who knew the veteran and the appellant for many years, to 
include J. H., W.B., M.B., V.B., M.J., C.T., E.S., C.S., and 
E.T., indicating that the veteran and the appellant had lived 
together as husband and wife.  Also of record is a January 
2004 statement from the veteran's son, R.M., reflecting that 
the veteran and the appellant had been together for more than 
20 years and the appellant had been a faithful and devoted 
common law wife.  Additionally, an August 2003 VA treatment 
record reflects that when the veteran was discharged, he was 
accompanied by his wife.  Also, a payment coupon from Aaron's 
Sales & Lease Ownership has both the veteran's and 
appellant's names on it with the same address.  

However, the preponderance of the evidence shows that, during 
the veteran's lifetime, he usually referred to the appellant 
as his "friend," "girlfriend," and "lady friend," rather 
than "wife."  Specifically, in July 2003, VA treatment 
records reflect that he reported living at home with a 
girlfriend.  In early August 2003, he reported that he lived 
with a "lady friend" in her house and, later in August 
2003, he stated that he was going to live with his sister 
instead of returning to his friend's house.  

VA treatment records also show the veteran's son as his next 
of kin, as opposed to the appellant.  Also, in August 2003, 
it was noted that the veteran's physician had spoken with his 
daughter about his hospital condition and poor prognosis.  It 
was recorded that the veteran's daughter was planning on 
coming to stay with him the following month.

Additionally, on his November 1998 application for VA 
benefits, the veteran indicated that he was currently 
divorced and had only been married twice (an April 1979 
application for VA benefits reflects that such marriages were 
to B.C. and L.B., rather than to the appellant).  He further 
reported that questions pertinent to his current spouse were 
not applicable.  Also, since at least November 1998, the 
veteran's recorded address was the same as his sister's 
address, rather than the appellant's address.  The veteran's 
sister, as opposed to the appellant, was also the informant 
on his death certificate and she indicated that the veteran 
was divorced at the time of his death.  She was also the 
individual who arranged for the veteran's burial and 
submitted an Application for Burial Benefits to VA in 
December 2003. 

Moreover, the appellant does not claim that she ever used the 
veteran's last name or that they had children together.  
Also, there is no evidence that the appellant and the veteran 
claimed a marital relationship to federal, state, or local 
government agencies, to include for property or tax purposes.  
Additionally, while the appellant has submitted bank and 
creditor statements addressed to the veteran at her address, 
she is not listed as a joint debtor or a joint bank account 
owner.  Also, the manager at a loan company indicated in a 
January 2003 statement that the veteran and appellant resided 
together for several years and that the appellant would 
frequently take care of the veteran's account when she would 
take care of her own account.  However, such statement 
implies that the veteran and the appellant had separate 
accounts.  There is also a warranty deed of record, dated in 
March 1990, reflecting the conveyance of property from the 
veteran to the appellant; however, there is no indication of 
joint ownership.  

The Board recognizes the appellant's sincere belief in the 
merits of her claim and has carefully considered her 
testimony and that of her witnesses; however, the Board finds 
that, while the veteran and the appellant cohabitated, the 
preponderance of the evidence does not demonstrate that the 
veteran had the intention to be married to the appellant and, 
moreover, did not hold himself out to be the husband of the 
appellant within the meaning of applicable law.  As such, 
under Texas law, the veteran and the appellant do not meet 
the criteria for a common law marriage and, thus, the 
appellant is not entitled to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits.


ORDER

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits; the 
appeal is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


